Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-18, drawn to a medical waste treatment system.
Group II, claim 19, drawn to a method to treat medical waste.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The shared inventive concept between Group I and Group II is taught by Mosenson (provided in Applicant’s IDS of 11/18/2020):
1. (Original) A medical waste treatment system (1000) (abstract: Equipment for automatically sanitizing medical waste), comprising:
a. a main treatment unit (100) (Fig. 5: hopper 31 and shredder 20 and Fig. 1: opening 10), said main treatment unit comprising:
i. a waste receiver cover (110) (Fig. 1: cover on opening 10); and
ii. a waste shredding unit (120) (Fig. 5: shredder 20), said waste shredding unit comprising a shredding bin (121) (Fig. 5: hopper 31) 
b. a main liquid/chemical management unit (600) (Fig. 5: mixing vessel 32 and pipe line 38) which comprises:
i. a water/disinfectant mixing unit (604, 660), (Fig. 5: mixing vessel 32, C3L44-46: It further includes a pump 34 for supplying water to the mixing vessel and for draining liquid out of the treated waste) and
ii. a first disinfectant delivery unit (605) interconnected to said main treatment unit (100) (Fig. 5: pipe line 38, C3L42-44: neutralized liquid through pipe line 38 into hopper 31 for spraying it into the grinder and onto the walls of the hopper for thorough disinfection.);
c. a separator unit (200) (Fig. 2: conveyor 25, funnel 35) which comprises:
i. a separator arm (202) (Fig. 2: conveyor 25); and
ii. an output chute (206) (Fig. 2: funnel 35); and
d. a plurality of motor units (300) which comprises:
i. a shredding motor unit (301) (C2L26: a motor-driven grinder or shredder) operative interconnected to said at least two rotating shredding blades (124);
ii. a mixer motor unit (303) operative interconnected to said mixing unit (132) (C2L28: a mixing vessel containing a motor-driven stirred); and
m. a separator unit motor (C2L29-30: a motor-driven conveyor);

Mosenson does not teach the shredding unit having at least two rotating shredding blades (124) and wherein the shredding motor unit is operative interconnected to said at least two rotating shredding blades (124).
However, it does teach “Mixing blades 52 are attached to the side wall of the mixing vessel for mixing the waste” (C4L9-10). Since “blades” is plural, there are at least two of them. 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredder 20 of Mosenson to have at least two rotating blades, as taught by Mosenson, in order to help process waste by mixing it in the shredder.
	Therefore, Group I and II do not share a special technical feature.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796              

/KEVIN JOYNER/Primary Examiner, Art Unit 1799